DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Identifier of the Claims
The amendments to the claims filed 02/05/2021 does not correctly present Status Identifier. Applicant does not correctly present the Status Identifier for claims 8 and 9. As stated in the Office Action mailed on 08/05/2020, clams 8 and 9 should be withdrawn because they are drawn to a nonelected species (Figs. 21a-21b). Therefore, they should be presented as “Withdrawn” or “withdrawn – currently amended”  not “Currently amended” or “Original”. Appropriate corrections are required. (See MPEP 714, II.C)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the movable jaw or plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is noted in claim 15 it recites “the at least one law or plate is movable with respect to another jaw or plate” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 7,374,373).
Regarding claim 12, Park discloses a powered hole drilling tool for use in forming a pocket hole in a workpiece.  The powered hole drilling tool includes a drill bit holder assembly including a drill bit, a motor for providing a driving force to rotate the drill bit, clamping means 167 (pad), 169 (the main plate), a fence and turrets (of a fence module 5D. The fence and the turret are mentioned in a first embodiment of Figs. 1-6, col. 5 lines 57-col. 6 line 12. Fig. 14 and 15 show the apparatus 5 has both the fence and the turrets features) to clamp the workpiece with the apparatus, a first part 162 (a lever) which is movable by the user relative to a second part 5A (frame) of the powered hole 
Regarding 13, Park discloses movement of the handle in a first direction (-Y’) causes movement of the drill bit in a second direction (+Y).  (Fig. 15, col. 12 lines 17-30) 

Claims 1-2, 5-7, 11, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 6,599,064).
Regarding claim 1, Robinson discloses a hole drilling apparatus, said apparatus hand held in use and including a drill bit 106, a motor (col. 5 lines 44-45) for selectively providing a driving force to the drill bit, clamping means 66 (a lower fence, Figs. 1, 8, 14, col. 6 lines 61-64), the lower face of a base 44 (Fig. 14) which, when applied to a workpiece in which a hole is to be drilled, clamp the workpiece in position with respect to the apparatus. The apparatus includes a first part 12 (handle) which is provided to be slidingly movable by the user relative to a second part 44, 26 (base and a pivoting platform, Fig. 11, col. 6 lines 23-36) of the apparatus so as to cause the advancement of the drill bit holder assembly 18 and drill bit, as it is driven to rotate, into the work-piece to form the hole. (Fig. 14, col. 8 lines 62- col. 9  line 34).  The first part includes a first handle 12 and a second handle 96 is mounted on the second part (col. 8 lines 21-27) and when both handles are gripped by the user and relative movement between said 
Regarding claim 2, Robinson discloses the first part is movable in a first direction in order to advance the drill bit holder assembly and drill bit into the workpiece in a second direction as the drill bit is driven to rotate and thus form the hole. (Fig. 14. Note the first direction is substantially the same as the second direction.)
Regarding claim 5, Robinson discloses the clamping means allow the workpiece to be clamped with respect to the apparatus such that the hole is formed with a longitudinal axis in a range of between 10 and 25 degrees to the surface of the workpiece into which the drill is advanced to form the hole therein. (col. 8 lines 67-col. 9 line 1 describes the angle is 15 degrees within the recited range.)
Regarding claim 6, Robinson discloses an adjustment means 86 (a clamping knob to fix two rods 74, 76 connected to a plate 78 of the lower fence), 32 (a stop rod, Fig. 7. Col. 5 lines 58-col. 6 line 22) allows the user to selectively set the clamping means and distance of advancement of the drill bit into the workpiece with respect to the thickness of the workpiece. (the knob 86 adjusts the clamping means and the stop rod 32 adjust the distance of advancement)
Regarding claim 7, Robinson discloses the adjustment includes the user actuation of the adjustment means to adjust a clamping plate 78 of the clamping means which (the adjustment means) also controls a depth stop for the drill bit holder assembly.
Regarding claim 11, Robinson discloses the apparatus is portable and operable when held by both hands of a user.
Regarding claim 14, Robinson discloses the depth of the hole which is formed in the workpiece is set in relation to the thickness of the workpiece which is indicated by the position of at least one plate or jaw of the clamping means. (“The stop rod 32, when placed at the selected indicia, will limit forward travel of the motor assembly 30 such that that tool will penetrate the workpiece to a depth that is advantageous to both the thickness of the workpiece and the length of the mechanical fastener (typically a screw)” col. 6 lines 14-19).
Regarding claim 17, Robinson discloses the drill bit holder assembly is slidingly movable with respect to the second part of the apparatus so as to advance and withdraw the drill bit into and from the workpiece and drive means (the motor) to which the drill bit is connected, allow the same to be rotated as it is advanced into the workpiece.
Allowable Subject Matter
Claims 20 is allowed.
Claims 3-4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 20, none of Park or Robinson, or the prior art of record discloses “the drive assembly (to cause the advancement of the drill bit holder assembly and drill bit) includes at least one sprocket wheel and at least one first toothed track and at least one second toothed track which, when the drive assembly is operated, simultaneously move with respect to the at least one sprocket wheel.
Regarding claims 3 and 4, Robinson does not disclose “the second direction (of the movement of the drill bit holder assembly and drill bit” is substantially opposed to the first direction (of the movement of the first part).”
Regarding claims 15 and 16,  Robinson does not disclose “the workpiece is clamped in a slot defined by opposing jaws or plates of the clamping means and the at least one jaw or plate is moveable with respect to another jaw or plate so as to match the spacing apart of the jaws or plates to the thickness of the workpiece ….” It would also not be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Robinson to have the missing features as stated above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, 11-14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted Applicant did not provide any arguments regarding claims 12-13 (which are not dependent on claim 1). As set forth in the Office above, Claims 12 and 13 are rejected under 102 (a)(1) in view of Park.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722